UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL BRACAMONTES, a/k/a Miguel Rayo Bracamontes,         a/k/a
Miguel Bracamontes-Rayo, a/k/a Reinaldo Palomares,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00030-F-1)


Submitted:   January 23, 2012             Decided:   February 7, 2012


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Neal, Hillsborough, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Miguel Bracamontes appeals the 364-month sentence of

imprisonment imposed by the district court following his guilty

pleas to conspiracy to distribute and possess with intent to

distribute 500 grams or more of methamphetamine in violation of

21 U.S.C. § 846 (2006), conspiracy to distribute and possess

with intent to distribute a quantity of cocaine and fifty grams

or   more     of    cocaine    base      in   violation      of    21       U.S.C.      §   846,

possession with intent to distribute a quantity of cocaine and

fifty grams or more of cocaine base in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2 (2006), and improper

entry by an alien in violation of 8 U.S.C. § 1325(a) (2006).                                  On

appeal, Bracamontes contends that the district court committed

clear    error       by     finding   that        he    occupied       a    leadership        or

organizational role in the offense and imposing a four-level

increase      in     his    offense      level     pursuant       to       U.S.    Sentencing

Guidelines         Manual    (“USSG”)      § 3B1.1(a)       (2010).               In   support,

Bracamontes argues that the district court’s relevant findings

were not supported by the evidence, and its additional findings

were    not    relevant       to   the    seven        factors    that       a     court    must

consider before imposing an increased sentence for a leadership

role in the offense.           We affirm.

              A    sentencing      court’s        ruling   on    the       aggravated       role

adjustment under USSG § 3B1.1 is a factual determination that we

                                              2
review for clear error.       United States v. Llamas, 599 F.3d 381,

389 (4th Cir. 2010).

            Under   USSG   § 3B1.1(a),    a    four-level     increase    in   a

defendant’s offense level is warranted “if the defendant was an

organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.”              USSG § 3B1.1(a).

To qualify for the four-level adjustment, “the defendant must

have been the organizer or leader of one or more participants as

opposed to merely exercising management responsibility over the

property,   assets,   or   activities     of   a   criminal   organization.”

United States v. Cameron, 573 F.3d 179, 184 (4th Cir. 2009)

(citing USSG § 3B1.1 cmt. n.2) (internal quotation marks and

alteration omitted).       In determining whether a defendant played

an organizational or leadership role in the offense, courts are

required by the Sentencing Guidelines to consider:

     [(1)] the exercise of decision making authority, [(2)]
     the nature of the participation in the commission of
     the offense, [(3)] the recruitment of accomplices,
     [(4)] the claimed right to a larger share of the
     fruits of the crime, [(5)] the degree of participation
     in planning or organizing the offense, [(6)] the
     nature and scope of the illegal activity, and [(7)]
     the degree of control and authority exercised over
     others.

USSG § 3B1.1, cmt. n.4.

            After   reviewing   the   record,      we   conclude   that    the

district court properly considered the relevant factors under

USSG § 3B1.1, cmt. n.4, and the evidence in the record amply

                                      3
supports its finding that Bracamontes was an organizer or leader

in   the   offense.   Accordingly,       we   conclude   that   the   district

court did not clearly err by imposing the four-level enhancement

under USSG § 3B1.1(a).

            We affirm the judgment below.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                     4